                                         Case 4:19-cv-05611-PJH Document 102 Filed 01/15/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     FIVE STAR GOURMET FOODS, INC.,
                                        et al.,                                       Case No. 19-cv-05611-PJH
                                  8
                                                     Plaintiffs,
                                  9                                                   ORDER RE: REQUEST FOR
                                                v.                                    CLARIFICATION
                                  10
                                        FRESH EXPRESS, INC., et al.,                  Re: Dkt. No. 101
                                  11
                                                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of defendants’ request for clarification. Dkt. 101. Although

                                  15   a further case management conference has been set, no changes in the pretrial schedule

                                  16   were intended or made.

                                  17         IT IS SO ORDERED.

                                  18   Dated: January 15, 2021

                                  19                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  20                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
